                                             Case 1:18-cv-04830-AKH Document 39 Filed 12/17/18 Page 1 of 4
                                                Case 1:18-cv-04830-AKH Document 32 Filed 12/11/18 Page 1 of 2


                   Q                      RYOR CAS HMA N LLP                                                                                           I Los AngeleS'
                  -
                   r;;iJ                                                                                                                    New York
                  .;i
                                        Times Square, New York, NY 10036-6569 Tel: 212-421-4100 Fax: 212'-326..0806
                  i ;..                                                                                                                      www.pryorcashman.com
                  >
                  .;i
                  .;i


... E-
...,..
~
         z -
           z
         r;;iJ
                 u
                 0
                 ~
                  <
                               -=i
                               ~                                                                ~
                                                                                                  1 ·
                                                                                               December ,11.2018


                                                                                                                     17? ;7
                                                                                                                                a,,..,R
                                                                                                                                          ~ f _1/
                                                                                                                                                     IT---


                                                                                                                                                              *
~        ~ E-                  -        A ECF AND HAND DELIV ERY                                                                                   1,AA1..1'2-,/)
         i=)     u         ~

                               ~
)                                                                                                                                                                       /
    u                      u
                                                                                 _a/fe   ~ ~ ~/ .
                 r;;iJ
~;) 0
         Q
                 .;i       0
                  e·Honor ableAlv inK.Hel lerstein
                 r;;iJ     Q
====== ::::=i!:! nited States District Court                                   ie 1 ~ -o
                                                                                                                               PA
               Souther nDistric .tofNew York                                         ~                                 ~        A                ~
               500 Pearl Street                                                                       ~/        _,{2 {~/                           I;) / /)-      r,
              New York.N ew York 10017                                            f~t- f t,..D'f!
                                                                                        1
                                                                                                                        n      A-" "~             I'~ - I

                                                                                                                             ' b)'lo.t:,_
                                            Re:      Marshal Rosenberg v. Metropolis Group, Inc. et a l . , ~ ~ ! ' " ~
                                                     CaseNo.1:18-CV-04830 (AKH)- ReeentD eveJopm ents         ~                  l                            ~
                                     D.ear Judge Hcllcrstein:                                                 "Y"-"--/- ~ ~ 7 :,._,, j),
                                          We represent plaintiff Marshal Rosenberg ('"Plaintiff" or "Rosenberg") in
                                   captioned proceeding. We write to update the Court regarding two recent developments:
                                                                                                                                              th"?-a(f;;e-                  ..
                                                                                                                         (i) a n . ,,-,~
                                   lawsuit filed last week by third-party A&N Design Studio, Inc. 'd/b/a DOOR3 Busin
                                                                                                                                es~ .,
                                   Applications C",Door3"), and (ii) to make of record defendant Metropolis Group,
                                                                                                                        Inc. 's ~~
                                   ("Metropolis") failure to comply with tl1e Court's Ndvembei• 30, 2018 order to produce
                                                                                                                            its ~r-. ..
                                   agreement with Door3.

                                 I.         Door3's Action Against Rosenberg

                                         At our status conference on November 30, 2018, Your Honor ordered Rosenberg to amend
                                 his complaint to name Door3 as an_additional d!;!feudant by FridFIY, December 14, 2018. Four
                                                                                                                              days
                                 later, aware Rosenberg would soon make it~ defendant in this lawsuit, Door3 filed a bare-bon
                                                                                                                                es
                                 complaint against Rosenberg asking for,declaratory judgments regarding issues to be decided
                                                                                                                                 in
                                 this action - namely, ownership of the software at issue and infringement - and additiona
                                                                                                                               1ly
                                 alleging tortious interference. See A&N Design Studio dlb!a/ DOOR3 Business Applications
                                                                                                                                 v.
                                 Jvfarshal Rosenberg, Case No. I: I 8-cv-11291, ECF Docket No. 1. 1 Rosenberg was made aware of
                                 Door3's lawsuit only yesterday. We wanted to bring. this filing to the Court's attention
                                 immediately. In accordance with Your Honor's order, Mr. Rosenberg will, ofcourse , timely
                                                                                                                           amend
                                 to add Door3 as a defendant, and will take action, as necessary, against Door3's complaint at
                                                                                                                               the
                                 appropriate time.




                                 1 Asis clear on the face ofDoor3 's complaint and thtil exhibits attached thereto. Door3 created the replaceme
                                as a work for hire for Metropolis. That Door3 attaclied a copyright regisp-ation naming·
                                                                                                                                                ntprost:am
                                                                                                                                    it as the owner of the.
                                replacement program suggests that Doof3 has committed a fraud on the Coprright Office
                                                                                                                               and the Court.
                Case 1:18-cv-04830-AKH Document 39 Filed 12/17/18 Page 2 of 4
                   Case 1:18-cv-04830-AKH Document 32 Filed 12/11/18 Page 2 of 2

·:•    PRYOR CASHMAN LLP
       The Honorable Alvin K. Hellerstein
       December 11, 2018
       Page 2

       II,       Metropolis's Non-Compliance

              At the November 30th status qonference, the Court further orderec;I Metropolis to produce
      its agreement with Door3 pursuant to which the infringing replacement program was created (the
      "Agreement"). After delaying for six days, counsel for Metr.opolis made a production of just part
      of the documents constituting the Agreement.2 The documents produced clearly indicate that
      Door3 developed a "roadmap" document for the development of the replacement software, but the
      rm1;dmap w~s not produced, nor was any docu,ment settipg forth the requirements for the so;ftwE,ire
      to be built.

              Metropolis has impeded our attempts to resolve the disptite over its inadequate production.
      In con-espondence, it has adopted an overly nan-ow yiew of the Court's order, contending that the
      roadmap and development documents· ar~ not part of what "constituted the contract" between
      Metropolis and Door3. 1n an email yesterday, it added gratuitously that it ••cannot confirm at this-
      time whether or not documents [Rosenberg is seeking] exist or not1 ' and recommended that
      Rosenberg instead seek such documents from Door3, in the. lawsuit Door3 just brought against
      Rosenberg.

              This latest conduct by Metropolis is yet another example of its and Door3 's (likely
      coordinated) stonewalling, bt,1llyi1,1g, an,d deceptive tactics. It is impera.tive that, pursuant tn Your
      Honor's Order, Metropolis provide the remaining documents from the Agreement, including the
      actual roadm~p and product requirements (including user stories) to understand what Metropolis
      asked Door3 to build and what Door3 promised to deliver, the absence of which makes. it much
      more difficult to pl'Operly articulate Mr. Rosenberg's claims againstDoor3.




      Cc: Counsel of Record (by ECF)

             Samuel A. Blaustein
             Raymond J. Dowd
             Counsel.for Door3 (by email)

  2. The Agreement itself provides that "(t]he SOWs, together with any
                                                                         schedules, appendices and other Rttachmenls
  thereto or other agreements (including this Agreement) which are specifically incorporated therein ...
                                                                                                         shall constitute
  the entire agreement. ''
                Case 1:18-cv-04830-AKH Document 39 Filed 12/17/18 Page 3 of 4
                     Case 1:18-cv-04830-AKH Document 33 Filed 12/12/18 Page 1 of 2

II     II
                                                                                     900 Third Avenue New York, NY 10022-4775
Tannenbaum Helpern                                                                     Tel: (212) 508-6700 I Fax: (212) 371-1084
Syracuse & Hirschtritt LLP                                                                         www.thsh.com I @THSHLAW




                                                                                   ________. ____
     Writer's Direct Dial: (212) 508-6739
     E-mail: prutzman@thsh.com                                                __
                                                            ~-::---.---.,_""".'.


                                                                December 12, 2018



     VIA ECF and BY HAND.

     The Honorable Alvin K. Hellerstein
     United States District Court
     Southern District of New York
     500 Pearl Street, Courtroom 14D
     New York, New York 10017

               Re:        Rosenberg v. Metropolis Group, Inc.
                                18-cv-4830 (AKH)

     Dear Judge Hellerstein:

              We represent Defendant Metropolis Group, Inc. ("Metropolis") in the above-captioned
     action. I write in response to Plaintiffs counsel Robert J. deBrauwere's December 11, 2018
     letter to the Court. Contrary to Mr. deBrauwere's assertion, Metropolis has fully and timely
     complied with the Court's November 30, 2018 Order to produce the Agreement between
     Metropolis and Door3 (Metropolis's new software vendor) for the development of a new
     software program to replace Plaintiff's outdated software. Metropolis has also complied with its
     commitment at the November 30 conference to provide Door3's correct legal name so that Mr.
     deBrauwere could prepare an amended complaint joining it.

         •     On Monday, December 3, we emailed Mr. deBrauwere Door3's correct legal name.

         •     Because the Agreement contains a confidentiality provision, on Tuesday, December 4 we
               notified Door3 's counsel Raymond J. Dowd by email of the Court's Order, and advised
               him that we would produce the Agreement on Thursday, December 6 to afford him an
               opportunity to apply to the Court for a protective order or other relief if he saw fit.

         •     Also on December 4, we advised Mr. deBrauwere that we would produce the Agreement
               on Thursday, December 6. He raised no objection to that timing.




     [1085615-1)
           Case 1:18-cv-04830-AKH " Document 39 Filed 12/17/18 Page 4 of 4
               Case 1:18-cv-04830-AKH Document 33 Filed 12/12/18 Page 2 of 2


••••
  The Honorable Alvin K. Hellerstein
  December 12, 2018
  Page 2 of2



       •   On Thursday, December 6, as promised, we produced what we understand to be the
           Agreement and its associated documents, totaling 48 pages, to Mr. deBrauwere.

  Plaintiff thus has more than enough information to amend its Complaint to name Door3 as a
  defendant. In addition, Door3 has now commenced a declaratory judgment action against
  Plaintiff, as Mr. deBrauwere's letter notes. Metropolis does not believe that the other
  information that Plaintiff is requesting constitutes the Agreement, but rather constitutes
  additional information about the development of the Door3 software. To that end, we
  respectfully submit that such information should be either sought in discovery or sought from
  Door3, which is in a much better position to address software issues than Metropolis, a building
  expeditor.




                                                    i~~
                                                     L. Donald Prutzman



  cc: Robert J. deBrauwere, Esq. (via ECF)
     Raymond J. Dowd, Esq. (via email)
      Samuel A. Blaustein, Esq. (via email)




 [1085615-11
